THEA'I[ToRNEy                     GENERAL



 GERXD C. MANN                            Ausxmv     11. TEXAS

ATIy)RNEy         GNCNR-




            Honorable Qeo. B . Sheppard
            Comptrolle~:~of Pub1ic Accounts
            Austin, Texas
            Dear Sir.:                       OpinioneNo’. 0%49,
                                            Re: Whether ,under’-facts given”the
                                                 El Paso’ Nbwspaper Quild:-,iti                -~
                                                 liable   fol? 20$.‘tax as provided
                                                 by Article      7047f, R.C.S.                 ,,
                                                                   .,,            ,~,
                    We are in’re6eipt    of yam letter          of June 15;1939,‘~ln
            connection with which ~JTOU    ~6ubml.t
                                      ,, . .         ,to us:.~the,,following        faots:
                        ,._~, -.’ ~.                         :, ,; ._ ;:- _: ,1 / 1:.~~:<c,!<;
                     VTK4 El, Past &&&&          ~G&;iT-& :.the.;,l&8i‘ bf: taco .,’       .;,: ;.,,
                 American Newspaper ,Guild.     It ‘a membars ar’e ‘cotipOii&-- of
                 HlitOrial department work&s ,ti~~El, Pasb's‘dailg~ri&?s~
                 papers, & laboa’uM.&    o?ganieeiJ ln an6ffort         t6 bettq
                 working condltlpns’,and  titiandatids. of, Jocal:.e&ltbrial,    .,.‘~
                 department employes, r6port*e,       copg readers, . . etc.-. “~. ~,..:
                      “‘The Guild on Nay’ 6~ held 8 &avlr&on     whic’K.it.~bo~~
                 tlclc6tb .at tie ,dolltir~ each.  P&$&e ‘.6Y the’:drawing was
                 to raltie funds’ to send our-local ,delegate to the             ~.--
                 AmeCicati News@ag6r Guild conventloti.’     Th6 Guild deducted
                 20 Peru cent, of, total roceeds    fbr ita .tr’&asurg aiia’-    .’
                 distributed     the b&lance in prizes:    The)’drawing Wtis held
                 In the usual- manner,’ 10 stubs being drawn ~from”all‘
                 those ~aold, and the holders ,of these tickets       receiving
                 the prices .”
                   YOU request  our opinion. as to whether or not’under the
            above circumstances  the awards or prlses given ln~connectlon
            ulth the drawingV’mentloned are taxable under Article   7047f,
            Revised Cfvll Statutes.
                      Article  7047r, Section          (a) and the first        sentence      in
            Section    (b) read as follows:
                     “‘(a) Every pereon,  firm, or corporation  conduct-
                 ing a theatre,? place of amusement, or any businees enter-
                 prise in ccinnectlon with the operation- of whlch’a.‘pFl.ze
                 In thb form of money’or something of Va1u.e ‘Ts i5ffeMd
                 or gfven to one OF more’patrons of ‘such theatre, ‘Dlace
                 of amusement, or business enterprise,    and not, given to
Ron. Geo. H. Sheppard,   page 3              o-849



                                  Yours very truly
                             ATTORNEYGENERAL
                                          OF TEXAS

                                  Bg s/Glenn R. Lewis
                                       Glenn R. Lewis
                                        Assistant

GRL:N:uc

APPROTW)JUN -.24, 1939
s/Gerald C. Mann
ATTORNRXGENRRALOF   TEXAS
                                         .
Approved Opinion Committee By s/BW Chairman